        Case 5:18-cv-03179-JDW Document 80 Filed 10/23/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARCO GONZALEZ and MARTHA
GONZALEZ,

              Plaintiffs,
       v.                                     Case No. 5:18-cv-03179-JDW

WRIGHT MANUFACTURING, INC.
d/b/a WRIGHT d/b/a WRIGHT
MANUFACTURING,

              Defendant.


                                      ORDER

      AND NOW, this 23rd day of October, 2020, upon consideration of Defendant

Wright Manufacturing, Inc.’s Motion for Clarification of the Court’s September 30,

2020 Order (ECF No. 78) and Plaintiffs’ Response (ECF No. 79), the Motion for

Clarification is DENIED. The Court will consider questions of whether and how to

address Mr. Gonzalez’s immigration status at the final pretrial conference.

                                              BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              JOSHUA D. WOLSON, J.
